 1   Tanya E. Moore, SBN 206683
     MISSION LAW FIRM, A.P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@mission.legal
 5   Attorney for Plaintiff,
     Albert Dytch
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
12   ALBERT DYTCH,                                  ) No. 3:17-cv-05474-JCS
                                                    )
13                  Plaintiff,                      ) STIPULATION FOR DISMISSAL OF
                                                    ) ENTIRE ACTION
14          vs.                                     )
                                                    )
15   JONATHAN K. BELKHALFIA dba                     )
     ABIGAIL CAFE AND DELI; SHM                     )
16   BALLENA ISLE, LLC;                             )
                                                    )
17                                                  )
                    Defendants.                     )
18                                                  )
                                                    )
19                                                  )
                                                    )
20                                                  )
                                                    )
21                                                  )
                                                    )
22                                                  )
                                                    )
23                                                  )
                                                    )
24                                                  )
                                                    )
25                                                  )
                                                    )
26                                                  )

27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                 Page 1
 1          IT IS HEREBY STIPULATED by and between Plaintiff Albert Dytch and
 2   Defendants, Jonathan K. Belkhalfia dba Abigail Cafe, and SHM Ballena Isle, LLC, the parties
 3   to this action, that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-
 4   captioned action is dismissed with prejudice in its entirety. Each party is to bear its own
 5   attorneys’ fees and costs.
 6
 7   Dated: April 6, 2018                                                  MISSION LAW FIRM, A.P.C.
 8
                                                                           /s/ Tanya E. Moore
 9                                                                         Tanya E. Moore
10                                                                         Attorney for Plaintiff,
                                                                           Francisca Moralez
11
12   Dated: April 6, 2018                                                  LAW OFFICE OF RICHARD H. POULSON
13
14                                                                         /s/ Richard H. Poulson
                                                                           Richard H. Poulson
15                                                                         Attorney for Defendants,
                                                                           Jonathan K. Belkhalfia dba Abigail Cafe
16
17   Dated: April 11, 2018                                                 GORDON REES SCULLY
18                                                                         MANSUKHANI, LLP

19
                                                                           /s/ Michael A. Dubin
20   Dated: April 9, 2019
                                                                           Michael A. Dubin
21                                                                         Michael D. Bruno
                                    S DISTRICT
                                TATE           C                           Attorneys for Defendant,
22                                                                         SHM Ballena Isle, LLC
                                                          O
                           S




                                                           U
                          ED




                                                            RT




                                           ERED
                      UNIT




23                                    O ORD
                               IT IS S
                                                                   R NIA




24                                          seph C.
                                                      Spero
                      NO




                                    Judge Jo
                                                                  FO
                       RT




25
                                                              LI




                               ER
                           H




                                                              A




                                    N                         C
                                                      F
                                        D IS T IC T O
26                                            R

27
28



                                    STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                                           Page 2
